Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing January 29, 2009 Securities and Exchange Commission Office of Filings and Information Services Judiciary Plaza treet, N.E. Washington, D.C. 20549 Re: Dreyfus New York AMT-Free Municipal Bond Fund File No. 811-4765 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended November 30, 2008. Please direct any questions or comments to the attention of the undersigned at (212) 922-6815. Very truly yours, /s/ Maria R. Rodriguez Maria R. Rodriguez MR\ Enclosures
